Case: 1:18-cv-01465 Document #: 160-1 Filed: 06/26/19 Page 1 of 32 PageID #:4206




                                   Exhibit 1
 Case: 1:18-cv-01465 Document #: 160-1 Filed: 06/26/19 Page 2 of 32 PageID #:4207



                 IN THE UNITED STATES DISTRICT COURT
        FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

LAURA MULLEN, individually and on
behalf of all others similarly situated,

                              Plaintiff,

v.
                                                          Case No. 18-cv-1465
GLV, INC., d/b/a SPORTS
PERFORMANCE VOLLEYBALL CLUB                               Honorable Matthew F. Kennelly
and GREAT LAKES CENTER, an Illinois
corporation, RICKY BUTLER, an individual,
and CHERYL BUTLER, an individual,

                              Defendants.

      DEFENDANTS’ RESPONSE TO PLAINTIFF’S MOTION FOR SANCTIONS
            AND DEFENDANTS’ CROSS-MOTION FOR SANCTIONS
               WITH SUPPORTING MEMORANDUM OF LAW


Dated: June 26, 2019




                                     Danielle D’Ambrose
                                       D’AMBROSE P.C.
                             500 North Michigan Avenue, Suite 600
                                      Chicago, IL 60611
                                        (312) 396-4121
                                     ARDC No. 6323782

                                     Attorney for Defendants
                                 Rick Butler, Cheryl Butler, and
                       GLV, Inc. d/b/a Sports Performance Volleyball Club
  Case: 1:18-cv-01465 Document #: 160-1 Filed: 06/26/19 Page 3 of 32 PageID #:4208



                                                 TABLE OF CONTENTS


TABLE OF AUTHORITIES........................................................................................................ii

ARGUMENT…..............................................................................................................................1

I.        HISTORY OF PLAINTIFF MISREPRESENTING FACTS TO THE COURT........1

II.       PLAINTIFF CONTINUES HER PATTERN OF PROVIDING MISLEADING
          INFORMATION COURT IN HER MOTION FOR SANCTIONS.............................4

          A.         Plaintiff Has Not Provided Any Proof that Defendants Had a Scheme to
                     Encourage or Coerce Class Members to Opt Out..............................................5

          B.         Plaintiff’s Plaintiff Grossly Misrepresents the Nature and the Context
                     of the Communications Between Defendants and the Class..............................6

          C.         The Defendants Cannot be Held Responsible for Actions of Class
                     Members Over Which They had No Control....................................................13

          D.         Defense Counsel Acted in Good Faith and Did Not Mislead the Court..........17

                     1.        Defense Counsel Did Not Knowingly Make a False Statement to
                               the Court...................................................................................................17

                     2.        Defense Counsel’s Communication with a Class Member During
                               the Opt Out Period Was Justified and Made for a Proper Purpose...21

          E.         Plaintiff’s Motion for Sanctions Was Brought for an Improper Purpose
                     and Should be Denied...........................................................................................22

III.      MULLEN SHOULD BE SANCTIONED FOR PUBLICLY DISPARAGING AND
          ENCOURAGING THE HARASSMENT OF DEFENDANTS...................................23

CONCLUSION............................................................................................................................26




                                                                     i
  Case: 1:18-cv-01465 Document #: 160-1 Filed: 06/26/19 Page 4 of 32 PageID #:4209



                                              TABLE OF AUTHORITIES


United States Supreme Court Cases:

National Hockey League v. Metropolitan Hockey Club, Inc.,
       427 U.S. 639 (1976) ...........................................................................................................16


United States Court of Appeals Cases:

Marrocoo v. General Motors Corp.,
      966 F.2d 220 (7th Cir.1992) ..............................................................................................16


United States District Court Cases:

Blanchard v. EdgeMark Fin. Corp.,
      175 F.R.D. 293 (N.D. Ill. 1997) .........................................................................................17

Piekarski v. Amedisys Ill., LLC,
       4 F. Supp. 3d 952 (N.D. Ill. 2013) ........................................................................................9


Rules and Statutory Authorities:

Ill. R. Prof’l Conduct 3.3(a)(1) .....................................................................................................20




                                                                   ii
 Case: 1:18-cv-01465 Document #: 160-1 Filed: 06/26/19 Page 5 of 32 PageID #:4210



                                            ARGUMENT

       Defendants bring this Cross-Motion for Sanctions against the Plaintiff and her counsel,

Edelson PC, based on the gross misrepresentation of facts set forth in Plaintiff’s Motion for

Sanctions and for Laura Mullen’s social media campaign encouraging harassment of the

Defendants and supporting tactics to shut down the Sports Performance program, which would

harm the class she purports to represent.

       Plaintiff seeks sanctions against Defendants for allegedly encouraging opt-outs from

members of the class who are still members of the Sports Performance program. (Dkt. 143, p. 1)

Plaintiff’s motion seeks to intentionally mislead the Court, and therefore warrants sanctions against

Plaintiff and her attorneys.

       Plaintiff’s Motion for Sanctions is a blatant attempt to mislead this Court and cast

Defendants in a false and negative light, which is consistent with her actions since the inception

of this litigation. Plaintiff fails to provide any communications which support her broad allegations

that Defendants orchestrated a scheme to encourage and coerce class member opt outs. Rather,

Plaintiff manipulates the evidence in a bad faith attempt to argue in favor of sanctions against

Defendants. Plaintiff’s bad faith pleading has required Defendants to expend extensive resources

in response to the motion and in drafting this cross-motion for sanctions.

I.     HISTORY OF PLAINTIFF MISREPRESENTING FACTS TO THE COURT

       Beginning with her Complaint and continuing through the filing of her Motion for

Sanctions, Plaintiff has repeatedly and intentionally misrepresented facts to this Court in order to

cast Defendants in a false light. In her Complaint, Plaintiff stated that, “for over three decades,

Rick Butler has used his position to sexually abuse no fewer than six underage teenage girls, and

likely many more,” despite now admitting she is unaware of any allegation made against Rick



                                                 1
 Case: 1:18-cv-01465 Document #: 160-1 Filed: 06/26/19 Page 6 of 32 PageID #:4211



Butler in the last three decades. (Dkt. 1, ¶ 1; Dkt. 144, Ex. D, No. 33-34) Shortly thereafter,

Plaintiff filed a Motion for Leave to Propound Limited Expedited Discovery, where Plaintiff

advanced false accusations, such as that the Defendants were illegally transferring assets to Brazil

and traveling overseas to set up a new volleyball business. (Dkt. 17, p. 2) Plaintiff also alleged

falsely that the Defendants were improperly communicating with class members by disparaging

the lawsuit and calling the lawsuit frivolous. (Dkt. 17, p. 5)

       Plaintiff’s only evidence of the alleged “misconduct” was in the form of a declaration

submitted by her attorney, Jay Edelson, claiming that he “heard from individuals following the

case that Rick Butler and Cheryl Butler have characterized the lawsuit as frivolous and told others

that the claims are a smear campaign” and that he was “informed by a third party that Cheryl Butler

uses fictitious names to provide misinformation regarding her husband’s past activities through a

website called ‘volleytalk.proboards.com,’ which is an online public forum for comments on

various volleyball topics, and is regularly viewed by people following Sports Performance

volleyball, likely including putative class members.” (Dkt. 17, Ex. 3, ¶ ¶ 5, 7) Notably, Mr. Edelson

failed to identify any source of these allegations. Id. Plaintiff also falsely alleged that defense

counsel was “possibly” guilty of the same misconduct, again without providing the Court with a

single fact or piece of evidence in support of the allegation. Id.

       In fact, it was Laura Mullen who was circulating rumors on Volley Talk that Defendants

were moving to another country due to this litigation, and Defendants have been unable to identify

any user besides Mullen who perpetuated this false information. For example:

       a. On May 31, 2018, Mullen posted, “I venture to guess that Brazil is starting to look more
          attractive to him…”

       b. On May 16, 2018, Mullen posted, “I would also be shocked, if it wasn't in Cheryl's
          name...also remember folks they were recently out of the country, shopping as some
          would say, others, creative banking.”

                                                  2
 Case: 1:18-cv-01465 Document #: 160-1 Filed: 06/26/19 Page 7 of 32 PageID #:4212




       c. On March 24, 2018, in a discussion about Sports Performance’s yearly trip to compete
          abroad, Mullen posted, “And that’s why he’s been job hunting in Brazil and the
          [Dominican Republic].”

       d. On March 6, 2018, in a discussion about whether Rick would sell the business, Mullen
          said, “Speaking of walking away, I wonder how his trip to Brazil went?”

Group Exhibit C. Defendants filed a Motion to Strike Mr. Edelson’s improper Declaration, as it

was based on hearsay and allegations from undisclosed third parties. (Dkt. 19) After Defendants

filed their baseless Motion, Plaintiff abandoned all but one allegation – that Defendants and their

counsel were improperly communicating with members of the class. The Court allowed Plaintiff

to proceed with Discovery on that issue.

       Then, on June 8, 2018, Plaintiff filed a Motion to Compel and for Entry of Protective Order

asking the Court for an Order finding, among other things, that Defendants and their counsel

engaged in improper communications with putative class members and requiring Defendants to

issue corrective notice to putative class members. (Dkt. 48, p. 1) Defendants’ Response argued

that “It has become overwhelmingly clear that Plaintiff’s desire to destroy Defendants’ business

and reputation far exceeds her desire to prevail in this suit. Plaintiff and her attorneys have

established a pattern of grossly misstating the law, mischaracterizing communications with

Defendants’ counsel, and abusing the discovery process.” (Dkt. 64, p. 1)

       On March 27, 2019, the Plaintiff filed a “Notice Regarding Class Notice,” which was a

blatant attempt to influence the Court with the false narrative that Defendants were responsible for

the Facebook Page and mass emails sent by class members about the Class Notice. (Dkt. 116)

Plaintiff’s allegations were wholly unsubstantiated.

       On April 15, 2019, Plaintiff again, without leave of Court, filed a “Status Report Regarding

Class Notice”. (Dkt. 123) The one-sided Report was deliberately filed the day before the scheduled



                                                 3
 Case: 1:18-cv-01465 Document #: 160-1 Filed: 06/26/19 Page 8 of 32 PageID #:4213



status hearing, which ensured that Defendants would not have time to file a substantive response.

(Dkt. 124) Much like in Plaintiff’s Motion for Sanctions, Mullen provided the Court with select

excerpts of emails without proper context in a blatant attempt to construe those statements as

improper. Plaintiff filed a Motion to Strike the Report (Dkt. 125) in the morning of April 16, 2019,

just prior to the 9:30 a.m. hearing, which was later denied. (Dkt. 127)

       On May 7, 2019, again just one day prior to a previously-scheduled status hearing set for

May 8, 2019, Plaintiff filed an 89-page “Status Report Regarding Class Notice” at 7:07 p.m., again

ensuring that Defendants would not have any opportunity to respond. (Dkt. 139) The Report

followed Plaintiff’s pattern of deliberate misconstruction of communications in an attempt to

mislead the Court and prejudice Defendants by casting them in a false light immediately prior to

each Court hearing. Id.

       Plaintiff’s inexcusable gamesmanship has wasted the resources of the Court, and counsel’s

conduct is unbecoming of the profession.

II.    PLAINTIFF CONTINUES HER PATTERN OF PROVIDING MISLEADING
       INFORMATION COURT IN HER MOTION FOR SANCTIONS

       Plaintiff has concocted a theory that Defendants have encouraged and coerced opt outs

from class members who wish to “stay in good standing with Defendants.” (Dkt. 143, p. 15)

       First, there has been no coercion of class member to opt out of this litigation. Second, this

theory is nonsensical. Plaintiff does not even attempt to rationalize how, if class members believe

the allegations in her Complaint, they could also have “undoubtedly felt coerced into opting out

by Defendants and their proxies in order to stay in good standing with Defendants.” (Dkt. 143, p.

15) Plaintiff claims that these parents want so badly for their children to remain in the Sports

Performance program, make top teams (such as the team trained by Rick Butler), get more “game

time,” and remain a “friend” in the “Defendants’ eyes” that they have been coerced against their

                                                 4
 Case: 1:18-cv-01465 Document #: 160-1 Filed: 06/26/19 Page 9 of 32 PageID #:4214



will to opt-out of the litigation which seeks to cancel their contracts and end their relationships

with the program. (Dkt. 143, p. 15) Plaintiff does not and cannot answer how, if these class

members believed that Rick Butler was a “child sexual predator,” those same individuals would

still belong to the program. (Dkt. 1, ¶ 4)

          A.     Plaintiff Has Not Provided Any Proof that Defendants Had a Scheme to
                 Encourage or Coerce Class Members to Opt Out of the Class

          Defendants have never planned or schemed to “encourage opt-outs,” and Mullen fails to

provide any evidence in support of her conspiratorial allegations. In fact, the Plaintiff relies on

communications between class members stating that “Rick and Cheryl would never reach out to

anyone asking for this type of action.” (Dkt. 143, Ex. 3, p. 58) Plaintiff’s nevertheless attaches this

communication as an exhibit to support her Motion for Sanctions, undermining any notion that the

Defendants somehow orchestrated a campaign to coerce class members to opt out of the class

action.

          In order to create the appearance that the Defendants had a long-standing scheme to coerce

members to opt-out of the class, Plaintiff has manufactured another devious and false narrative

based on Defendants’ proposals of more efficient opt-out procedures, stating that they “were

designed to aid their plan of encouraging opt-outs.” (Dkt. 143, p. 3) Plaintiff and her counsel live

in a fantasy world.

          In reality, Defendants anticipated a high number of opt-outs based on the fact that the class

included hundreds of class members that knew of Plaintiff’s 30-year-old allegations of sexual

predation, had rejected those allegations, and wished to continue doing business with the

Defendants. Defendants attached approximately 800 pages of documents in support of their

Motion in Opposition of Class Certification which contained supportive messages they received

from class members regarding the quality of the program, the allegations against Rick Butler, and

                                                   5
Case: 1:18-cv-01465 Document #: 160-1 Filed: 06/26/19 Page 10 of 32 PageID #:4215



with many even criticizing Mullen for bringing this lawsuit. (Dkt. 87, Ex. A, C) Moreover, after

the filing of this action, hundreds of class members signed new contracts for the 2018-2019 season,

while Plaintiff is simultaneously seeking to void those contracts. (Dkt. 87, p. 8, Ex. O) It is simply

common sense to conclude that there would be a high opt-out rate. So, Defendants requested an

opt-out procedure which would be the most efficient to their customers.

       Those individuals who continue to send their children to Sports Performance, send emails

of support to the Butlers, and opt-out of the litigation have sent a clear, consistent message that

they do not support Mullen’s claims. Plaintiff refuses to accept that message. Plaintiff’s efforts to

construe the high rate of opt-outs as evidence of something more devious is simply an attempt to

falsely blame the Defendants for the lack of support she has received from the class. Despite being

a member of the Sports Performance program for four years and spending substantial time with

dozens of class members, despite 16 months of her allegations being widely reported in the media,

and despite class members receiving notice of this litigation, Plaintiff has failed to amass any active

support from those whom she purports to represent. To date, Plaintiff has still not identified a

single Class Member who has come out in support of her claims in this litigation. (Dkt. 144, Ex.

C, No. 11) In stark contrast, after the filing of Mullen’s case, hundreds of class members returned

to Sports Performance and signed contracts for the 2018-2019 season, many of which have offered

to act as trial witnesses against Mullen. (Dkt. 87, p. 8, Ex. O)

       B.      Plaintiff Grossly Misrepresents the Nature and the Context of the
               Communications Between Defendants and the Class

       First, Plaintiff complains of an email from Cheryl Butler to members of the GLV staff,

where she stated that the Class Notice had been sent out, and “I wanted you to be aware of what it

looks like as we are starting to get phone calls about it and I am sure others will be asking as they

receive it.” (Dkt. 143, p. 4) Plaintiff falsely claims this email “clearly” shows that the Defendants

                                                  6
Case: 1:18-cv-01465 Document #: 160-1 Filed: 06/26/19 Page 11 of 32 PageID #:4216



were encouraging opt-outs, despite the fact that Cheryl Butler simply and explicitly stated the

reason she was sending the email was to inform staff members that the facility had already received

several phone calls about the Class Notice. Id. Class members called the facility with concerns

about whether the Class Notice was real, and they requested information on how to exclude

themselves from the litigation. Group Exhibit A, p. 1-2, ¶ ¶ 2-5 .Cheryl provided employees with

the court-approved language in her email, stating that the section about opt outs was “crucial,” as

she anticipated that additional calls requesting that information would be forthcoming. Id. There

was no scheme to encourage opt-outs that Cheryl provided employees with the court-approved

opt-out instructions to provide class members who call requesting information on opting out. In

fact, it shows the Defendants were careful to provide only Court-approved language in response

to class members’ requests for information about how to opt out of the class. (Dkt. 143, Ex. 3, p.

4)

       Troy Gilb, as the Director of the Sports Performance Boys Program, had also received

several calls about the Class Notice from parents with questions about whether the boys’ program

was included in the suit and/or asking him if they had to send a letter to be excluded. Group Exhibit

A, p. 3, ¶ 3. Parents also informed him that they were aware of other Class Members who were

expressing similar concerns. In order to address the questions circulating throughout the boys’

program, Troy sent an email to the families in the boys’ program which stated:

       If you haven't already, you will probably be receiving a notice of a class action
       lawsuit against Sports Performance Volleyball/GLV Inc. and Rick & Cheryl Butler.
       Because your son played in the Sports Performance Volleyball program between
       the years of 2013 & 2018 it is important that you understand you are now a part of
       the lawsuit as a member of the class.

       After receiving the notice of the class action lawsuit, you can choose do nothing
       and you will remain as a member of the class and a plaintiff in the lawsuit against
       Sports Performance/GLV Inc. and Rick & Cheryl Butler.



                                                 7
Case: 1:18-cv-01465 Document #: 160-1 Filed: 06/26/19 Page 12 of 32 PageID #:4217



       If you choose to not be part of the lawsuit against Sports Performance/GLV Inc.
       and Rick & Cheryl Butler you must send a letter to the class administrator before
       April 19th, 2019 and tell them you want to opt out and have your name removed
       from the lawsuit.

       More information on how to proceed is included in your notice from the class
       administrator.

(Dkt. 143, Ex. 3, p. 52)

       Plainly, Troy did not ask or otherwise compel any class member to opt out. In his email to

the boys’ program, Troy specifically stated that, because their son played in the program, they

were part of the Class, which clarified the question of whether the boys program was involved in

the litigation. Then, Troy provided unbiased, accurate information about the options presented to

Class Members in the Notice, and directed class members to the Class Notice for further

information. Nevertheless, Plaintiff makes the false claims that Troy’s email contained an

“emphasis on opting out.” (Dkt. 143, p. 5) Notably, Troy did not include directions on how to opt-

out, and instead pointed Class Members to the Class Notice for that information.

       Plaintiff also claims that Troy sent the email to the boys’ program which was “consistent

with Cheryl’s instruction,” but fails to explain what that “instruction” actually was. (Dkt. 143, p.

5) As discussed above, Cheryl’s email provided employees court-approved language about the

opt-out process because the facility was receiving phone calls from Class Members requesting that

information. Plaintiff has provided zero evidence that Troy was following Cheryl’s “instruction,”

particularly because he omitted the very information contained in Cheryl’s email to GLV

employees.

       Most notably, however, is that Troy’s email did not create an influx of opt-outs which

would indicate that his email provided class members with the “encouragement” that Plaintiff




                                                 8
Case: 1:18-cv-01465 Document #: 160-1 Filed: 06/26/19 Page 13 of 32 PageID #:4218



asserts. In fact, of the individuals who received Troy’s email, approximately 15%1 opted out, in

comparison to the total opt-out rate of approximately 24%. To sanction the Defendants would be

a severe consequence for an employee’s good-faith attempt to provide class members with answers

to their questions in an unbiased and factual manner and to avoid individual conversations with

class members about the case.

       Plaintiff then provides several responses to Troy’s email from class members who express

their support for Sports Performance and inform him of their intent to opt out of the class. Here,

Plaintiff argues that the Defendants somehow coerced Class Members to opt-out of the litigation

after the class members had already made the opt out decision. For example, attorney Dave Clark

emailed Troy saying that “[t]he lawsuit against Sports Performance is frivolous and harassment.

We not only opted out-- but my children… and myself stand ready to testify or provide affidavits

in SUPPORT of the Butlers…We are not going relive the 1980s each and every year… Please

reach pass [sic] this information on to your defense attorney. Happy to help the Butlers any way

we can.” (Dkt. 143, Ex. 3, p. 44-45) Nevertheless, Plaintiff contends that Troy’s response to this

email could somehow coerce the attorney or improperly encourage him to make a decision he has

already reached.

       Likewise, Plaintiff argues that Troy inappropriately responded to an email from a class

member who stated, “I want nothing to do with this. Do you have the address I [sic] can ask to opt

out. [sic] I have some choice words for this lawyer and resent being pulled into something like this

without my consent.” (Dkt. 143, Ex. 3, p. 55-57) Troy’s response consisted of him copying and

pasting the entire court-approved Class Notice and stating, “If you have any questions, please let

me know.” Id. This is no evidence of coercion to compel class members to opt out. See Piekarski



       1
           Based on defense counsel’s calculations from the class administrator’s reports. Group Exhibit A, p. 6, ¶ 6.

                                                          9
Case: 1:18-cv-01465 Document #: 160-1 Filed: 06/26/19 Page 14 of 32 PageID #:4219



v. Amedisys Ill., LLC, 4 F. Supp. 3d 952, 954-55 (N.D. Ill. 2013) (noting that “where there is an

ongoing business . . . relationship between the class and the class opponent, communications may

be inherently coercive.”). Plaintiff’s concocted theory of coercion is only a bad faith manipulation

of benign communications.

       Undeterred, Plaintiff presents two of Troy’s responses to the same class member as though

they were made to different people, listing one as (a) and another as (e). (Dkt. 143, p. 5, 39) That

class member expressed his opinion about the lawsuit to Troy, asking about the opt-out process

and stating, “I have not looked at it closely but I want to make sure I indicate that I don’t want any

part of it. As we have talked before it sounds like someone that is bitter or wants notoriety or

money. It seems like piling on or taking advantage of something that is alleged and having nothing

to do with it.” (Dkt. 143, Ex. 3, p. 42)

       Plaintiff grossly mischaracterizes emails from class members by excluding the portions

which evidence that the class members had already come to their own conclusions about the

lawsuit prior to communicating with the Defendants. For example, the class member who asked

Rick and Cheryl about Jill Clark’s e-mail stating, “Who is this lady? Friend or Foe? Just ignore

this or do the opt out?” also stated that the lawsuit “[s]eems like ridiculous [EXPLETIVE].

Anyway [sic] hope all is well.” (Dkt. 143, Ex. 3, p. 60) Even after the class member expressed his

opinion and pointedly asked Rick and Cheryl if he should opt out, Rick declined to answer and

instead provided both options to the class member in a factual, unbiased manner. Id.

       In the same section of her Motion, Plaintiff complains that Cheryl informed two class

members (who had both initiated the communications informing Cheryl of their support and intent

to opt out while criticizing the opt-out procedure) that the Defendants filed a publicly available

motion seeking email opt-outs which was denied. (Dkt. 143, p. 7) Plaintiff does not explain how



                                                 10
Case: 1:18-cv-01465 Document #: 160-1 Filed: 06/26/19 Page 15 of 32 PageID #:4220



this information supports any theory set forth in her Motion or why she believes Defendants should

be sanctioned for the communication. Plaintiff does, however, exclude portions these

communications which undermine the claims made in her Motion for Sanctions, such as Jennifer

Marcotte-Burke’s statement that “When we signed [K.B.] up for sports performance we heard all

of the stories…many people told us..no [sic] information was with held [sic]… we googled and

read and made our own decision and couldn’t be happier.” (Dkt. 143, Ex. 3, p. 66)

       Next, Plaintiff argues that Cheryl improperly thanked Teresa Papa Surges after she sent

Cheryl a text message offering to write a letter or make a public statement in support of the Butlers

and stating, “I received that RIDICULOUS email today about the class action lawsuit…I will be

recusing us from that lawsuit and I will pray for those PATHETIC people. Stay strong and we

support you.” (Dkt. 143, Ex. 3, p. 70) Plaintiff’s argument that, by thanking class members who

sent messages of support and opted out of the litigation, “Defendants were hoping word would

spread and others would do the same.” (Dkt. 143, p. 7) This falls far short of the clear evidence

required to establish an award of sanctions.

`      Plaintiff complains that Jennifer Jennings, who is a GLV coach and a class member, “lets

the members of the group chat know what parents need to do in order to opt out.” However, the

communication was sent in response a player asking, “So what’s the goal like we want our parents

to reply to it or something[?]” (Dkt. 143, Ex. 3, p. 69) Jennifer stated, “Just want to have parents

know rhat [sic] it has been sent…It is completely up to [the parents] what they choose to do.” Id.

Plaintiff’s description of this communication is misleading, and it again shows that coaches are

not encouraging opt outs as Plaintiff claims.

        Mullen then lists a series of emails she contends are “improper communications” with the

class which took place after the March 29th hearing. (Dkt. 143, p. 11) Beginning with an email



                                                 11
Case: 1:18-cv-01465 Document #: 160-1 Filed: 06/26/19 Page 16 of 32 PageID #:4221



from Claudine Dale, who is also a class member, who emailed two fellow class members with

instructions about how to opt-out after they had called her to request that information. Group

Exhibit A, p. 4, ¶ 3. Yet again, the class members had independently made the decision to opt-out

and merely reached out requesting instructions about how to do so. Id. At several points in

Plaintiff’s Motion, she describes communication in a manner which is inconsistent with the actual

text of the communication. Another example of this is where a class member initiated the

communication with Cheryl by expressing his preference to opt out, stating, “We support you and

Sports Performance. We received a letter regarding a lawsuit (Mullen v. GLV) and not sure if it’s

legit. If it is, I will send info to opt out. Just was trying to understand if this was legit before sending

in my information.” (Dkt. 143, Ex. 3, p. 19) Cheryl responded, “Yes, it is legit. If you opt out then

you would not be suing Rick, myself and Sports Performance. I have copied our attorney on this

so if you need any further Information [sic] she can assist you. We are limited to what we can say

to the class members so I can’t go into any more detail.” Id.

        In presenting this to the Court, Plaintiff mischaracterized the communication, stating that

“Cheryl responded to an e-mail from a class member, where she expressed her preference for

opting out and encouraged the class member to speak with defense counsel: ‘[i]f you opt out then

you would not be suing Rick, myself and Sports Performance. I have copied our attorney on this

so if you need any further information she can assist you.’” (Dkt. 143, p. 11) By excluding the

class member’s email providing context to Cheryl’s response, Plaintiff’s claim that Cheryl

“expressed her preference for opting out” may appear to be rooted in fact when, in reality, she was

simply confirming information at the request of a class member who had already decided to opt

out of the class. Id. This is another example of Plaintiff’s attempts to mislead this Court to believe

that Defendants have engaged in misconduct to warrant sanctions.



                                                    12
Case: 1:18-cv-01465 Document #: 160-1 Filed: 06/26/19 Page 17 of 32 PageID #:4222




       C.      The Defendants Cannot be Held Responsible for Actions of Class Members
               Over Which They had No Control

       In her Motion for Sanctions, Plaintiff accuses Defendants of trying to undermine the

judicial process. However, Plaintiff has conspicuously disregarded proof to the contrary.

       On March 19, 2019, class member Jill Clark emailed Jerry Haggerty stating, “I sent out all

my emails. Laura Davis sent hers…we are all trying.” (Dkt. 143, Ex. 3, p. 58) Jerry responded,

“Nice of everyone to do this! Rick and Cheryl would never reach out to anyone asking for this

type of action but a lot of the parents just figured the least we could do is all make sure everyone

is aware that if you do nothing, you are included in the lawsuit. Thanks for your part Jill.” Id.

       Plaintiff references several communications between Defendants and Class members

which she claims “demonstrated their knowledge of unauthorized e-mails encouraging opt outs.”

(Dkt. 143, p. 6) However, Mullen fails to establish how Defendants’ knowledge of the e-mails—

which were sent by class members to class members—constitutes a sanctionable offense,

particularly since Defendants did not learn about the emails until after they were sent. Certainly,

there was no effort to conceal these communications, as Defendants had already produced

evidence of similar campaigns previously initiated by Sports Performance families in response to

the same allegations Mullen sets forth in her Complaint.

       Plaintiff’s pattern of constructing a false narrative continues with more emails. (Dkt. 143,

p. 6) Defendants cannot be held responsible for emails from class members. Yet, Plaintiff

complains of an email from Jill Clark which specifically stated that she was “offering information

only” and instructed class members to “[p]lease read the lawsuit.” (Dkt. 143, Ex. 3, p. 60) Plaintiff

similarly claims that an email from Jerry Smith contains “an emphasis on opting out,” yet Plaintiff

                                                 13
Case: 1:18-cv-01465 Document #: 160-1 Filed: 06/26/19 Page 18 of 32 PageID #:4223



conspicuously fails to provide any argument or excerpt from the email to support her conspiracy

theory. (Dkt. 143, p. 6)

       Plaintiff falsely blames Defendants for the creation of a Facebook Page, despite

documentation that Defendants were unaware of the Facebook Page until being informed of it by

class members. For example, in response to Plaintiff’s Third Set of Requests for Production,

Defendants produced a text message exchange between Rick Butler and class member Jerry

Haggerty where Jerry states, “Did you see the Spri Parents Against Lawsuit Facebook page?”

Exhibit B. Rick responds, ‘No, who started that?” Jerry then emailed Rick the link and stated that

he believed it was created by a parent who received an email about the lawsuit. Id.

       Plaintiff’s false manipulation of the facts continues with baseless accusations that “the

Facebook Page was not created by happenstance.” (Dkt. 143, p. 8) In her Motion, Plaintiff is

apparently arguing that Class Members who believe their children are unsafe and are being

coached by a “sexual predator” could be influenced to opt out of the litigation after seeing a GLV

coach “like” a Facebook page, because they are more concerned with “how much game time” their

children get and “what team they make.” (Dkt. 143, p. 14) Not only is this argument insulting to

the class members she purports to represent, but it is not supported by any factual allegations or

evidentiary support.

       Cheryl’s communication with class member Marianne Sedacki Drenthe, who created the

Facebook page, is no different than any other class member who reached out to Cheryl to express

support for the Defendants. Here, Marianne initiated the communication with Cheryl by

forwarding her the Class Notice and stating, “[We] [w]ill be opting out of this ridiculous (time and

money wasting) class action suit. As soon as I get home from work I am drafting my letter opting

out…We were, as are most parents, aware of the issues from the late 80’s; it must be so



                                                14
Case: 1:18-cv-01465 Document #: 160-1 Filed: 06/26/19 Page 19 of 32 PageID #:4224



heartbreaking for you both to have given so much to this sport and to have this come up time &

time again. We are all imperfect beings in an imperfect world and while the past is significant it

only should matter if lessons are not learned from it…Please know that you are not alone in this,

most parents in club are supportive of you both.” (Dkt. 143, Ex. 3, p. 65)

       To further the false narrative, Plaintiff misrepresents the nature of Marianne’s email to

Cheryl by arguing that “showering praise on class members who opt-out, Defendants were hoping

word would spread and others would do the same,”. (Dkt. 143, p. 7) Plaintiff’s sophistry has no

end.

       Next, Plaintiff makes the strained argument that:

       [S]everal coaches also publicly “liked” or “shared” the Facebook Page so the message to
       their players and parents would be clear. As Plaintiff alleges, Rick’s personal influence
       with colleges provides Defendants with substantial latitude to place players (or keeping
       them from being placed, if they so choose) in top volleyball programs. Thus, the coach
       who determines how much game time a player gets, what team they make, or their standing
       in Defendants’ eyes (friend or foe) wants you to opt-out of this class action. (Dkt. 143, p.
       14)

       Plaintiff claims that “[a]t least seven of Defendants’ coaches liked the Facebook Page.”

(Dkt. 143, p. 9) However, Plaintiff has failed to provide the names of those seven coaches,

however, based on the few names Plaintiff has mentioned in her improper status reports and in

Court hearings, Defendants believe that six of those individuals who Plaintiff may be referencing

are part-time coaches who are also class members. Defense counsel previously mentioned in Court

that the private page does not allow Facebook members to see who else has “liked” the page,

therefore it is noteworthy that Plaintiff has done nothing to prove otherwise (such as providing the

Court with a screenshot of all the individuals who have “liked” the page). Plaintiff cannot establish

whether any parents or players are even Facebook friends of the coaches and, even if they were,

Plaintiff cannot prove that those class members would be notified of their coaches’ Facebook



                                                 15
Case: 1:18-cv-01465 Document #: 160-1 Filed: 06/26/19 Page 20 of 32 PageID #:4225



activity. Plaintiff’s contention that the coaches who “liked” that Facebook page also “suggested to

their current players and parents what was expected of them” is based on nothing but Plaintiff’s

own desire to besmirch Defendants and weave a false narrative to prejudice the Court against

Defendants. (Dkt. 143, p. 9)

        Plaintiff’s deliberate effort to foist a false narrative upon the Court is exposed by Plaintiff’s

knowledge of similar campaigns initiated by Sports Performance families. (Dkt. 87, Ex. A, C)

These campaigns, which have taken place at various times over the last 25 years, have been

organized to support the Butlers against the same allegations set forth in Plaintiff’s Complaint. Id.

It should come as no surprise that those same individuals who took part in public displays of

support for the Defendants would protest a lawsuit which has now positioned them as Defendants’

adversary without their consent. Moreover, this suit has interfered with their relationship and

ability to communicate with the Defendants, while also seeking to prohibit Rick and Cheryl from

coaching their children. Defendants presented evidence of past campaigns as part of their argument

against class certification, which stated, “For over two decades, the putative class members have

witnessed repeated attacks on the Butlers from the women in Plaintiff’s Complaint. For example,

in 2015, when ESPN’s Outside the Lines ran an episode dedicated to the allegations against Rick

Butler, many putative class members organized a social media campaign supporting the

Defendants. Similarly, after the AAU launched a review of Rick Butler’s membership, the putative

class members sent emails to other parents seeking letters supporting Defendants. With each

attack, class members rally around the Butlers and the program and offer support in many different

ways...” Id. at 4.

        “The Supreme Court has expressly stated that sanctions may be appropriate in any one of

three instances—where the noncomplying party acted either with willfulness, bad faith or fault.”



                                                   16
Case: 1:18-cv-01465 Document #: 160-1 Filed: 06/26/19 Page 21 of 32 PageID #:4226



Marrocoo v. General Motors Corp., 966 F.2d 220, 224 (7th Cir.1992) (quoting National Hockey

League v. Metropolitan Hockey Club, Inc., 427 U.S. 639, 640 (1976)). Here, Defendants provided

court-approved language in response to class members who have requested such information.

Defendants often informed class members that they were not able to speak about the litigation.

Defendants also limited their communications with class members to unbiased, factual

information. The only communication that was initiated by any GLV employee was from Troy to

members of the boys’ program, which provided them with impartial and accurate information,

directing them to the class notice. Defendants have not acted in bad faith or with fault. See

Marrocoo, 966 F.2d at 224. Instead, the evidence shows that Defendants acted in good faith to

abide by the existing case law as well as this Court’s guidance.

       D.        Defense Counsel Acted in Good Faith and Did Not Mislead the Court

       Sanctions against defense counsel are not appropriate in this case; defense counsel was

acting in good faith and did not violate the rules of ethics. In ascertaining the appropriate sanctions

to impose for the ethical violation committed by an attorney, the Court considers the seriousness

of the violation and whether the violation was intentional, in addition to considering the nature and

extent of the prejudice to the plaintiff class arising from the violation. Blanchard v. EdgeMark Fin.

Corp., 175 F.R.D. 293, 304 (N.D. Ill. 1997). Because defense counsel did not make a false

statement to the Court and did not commit an ethical violation when she communicated with a

class member who she knew was opposed to Mullen’s claims, Plaintiff’s request for sanctions

should be denied.

            1.    Defense Counsel Did Not Knowingly Make a False Statement to the Court

       Plaintiff seeks to impose sanctions on defense counsel, claiming that she provided

misinformation to the Court on March 29th, when she claims counsel said: “‘defendants aren’t



                                                  17
Case: 1:18-cv-01465 Document #: 160-1 Filed: 06/26/19 Page 22 of 32 PageID #:4227



necessarily – we’re not behind this, we’re not encouraging it…’ and later responded to the Court’s

comment with: ‘…every email I’ve seen them respond with is, I’m very sorry, I can’t talk about

this right now, you know, thank you, something along those lines.’” (Dkt. 143, p. 10)

        The full context of the courtroom exchange shows Plaintiff’s claims to be meritless. The

first comment was made in connection with the Facebook page, which we now know was created

by a class member, and defense counsel’s full comment was that “defendants aren’t necessarily –

we’re not behind [the Facebook page], we’re not encouraging it, but we’re also not necessarily

surprised by it because, you know, this took place just in 2015. I think it rolled into 2016 as well.”

(Dkt. 143, Ex. 6, p. 6-9) As discussed above, Defendants did not know about the Facebook page

until after it was created. Rick Butler was informed of the page by a class member and asked the

class member who created the page. Additionally, counsel reminded Plaintiff that this type of

action by Sports Performance parents is not unusual and has happened multiple times in the recent

past. Id.

        Defense counsel’s second statement, in context, shows a much more narrow scope than

Plaintiff has represented to this Court: “[the Defendants] received emails from class members

regarding the opt-outs, regarding their opinions on the lawsuit, and every email I’ve seen them

respond with is, I’m very sorry, I can’t talk about this right now, you know, thank you, something

along those lines. [T]here is nothing to me that indicated that there’s any sort of misinformation or

campaign that’s backed by Rick and Cheryl.” (Dkt. 143, Ex. 6, p. 6-9) Plaintiff contends that

defense counsel’s statements “were false” because Troy Gilb sent an email to the boys’ program

informing them that they would be receiving the Class Notice. (Dkt. 143, p. 5, fn. 3) However,

taken in context, defense counsel was discussing emails sent from Rick and Cheryl Butler in




                                                 18
Case: 1:18-cv-01465 Document #: 160-1 Filed: 06/26/19 Page 23 of 32 PageID #:4228



response to class members’ emails about the lawsuit, which would not have included Troy’s email,

even if she had been aware of it at the time.

       While defense counsel later acknowledged that Troy should not have sent the email, she

also stated to this Court on April 16th that she did not remember viewing Troy’s email prior to the

March 29th hearing. Plaintiff has provided the Court with a response from defense counsel to an

email from Troy which forwarded a class member’s response to Troy’s email. There, the class

member expressed his support for the Defendants and stated that he would be opting out of the

case. However, defense counsel’s response stated that she had emailed the administrator about

sending a Class Notice to a new address.

         When viewing defense counsel’s email to Troy regarding a change of address, it is out of

place because the below conversation does not mention any change of address. (Dkt. 143, Ex. 3,

p. 20) Instead, defense counsel was referring to an email from Troy which was sent five minutes

prior to the email referenced by Plaintiff. At 1:13 p.m., Troy emailed defense counsel about a class

member who had moved to a new address and wanted to receive information about the lawsuit.

Exhibit D. Just 5 minutes later, at 1:18 p.m., Troy forwarded another email to defense counsel,

which counsel did not see because she was drafting an email to the class administrator about the

change of address in Troy’s first email. (Dkt. 143, Ex. 3, p. 20) At 1:32 p.m., defense counsel sent

an email to the class administrator, and at 1:33 p.m. she responded to Troy stating that she had

emailed the class administrator with the updated address. Id.

       Plaintiff states in her Motion for Sanctions that, because defense counsel forwarded a class

member’s response to Troy’s email, it demonstrated that she “either made a knowing

misrepresentation to the Court on March 29th regarding the extent of Defendants’ communications

with class members or was grossly negligent in making such statements to the Court.” (Dkt. 143,



                                                19
Case: 1:18-cv-01465 Document #: 160-1 Filed: 06/26/19 Page 24 of 32 PageID #:4229



p. 5, fn. 3) However, defense counsel stated in court that she did not see Troy’s original email.

Counsel’s response to the second email sheds light on why this was the case. While she admittedly

made an error when she failed to continue to scroll past the class member’s request for information,

it was because she was taking proactive steps to ensure that the class member received a Class

Notice from the administrator. Because Troy’s email from the class member prompted counsel to

take action, she immediately composed an email to the class administrator upon viewing the class

member’s request for information rather than scrolling down past the class member’s request.

Exhibit D. This was an inadvertent, if unfortunate, oversight. The email evidences the fact that

both Troy and defense counsel ensured that the class member received a Class Notice from the

administrator, debunking any notion that they were engaged in a “campaign to solicit opt-outs.”

(Dkt. 143, p. 15)

       Illinois Rule of Professional Conduct 3.3(a)(1) states that “[a] lawyer shall not knowingly

make a false statement of fact or law to a tribunal or fail to correct a false statement of material

fact or law previously made to the tribunal by the lawyer.” Ill. R. Prof’l Conduct 3.3(a)(1). “In

ascertaining the appropriate sanctions to impose for the ethical violation committed by [an]

[a]ttorney . . , the Court considers the seriousness of the violation and whether the violation was

intentional, in addition to considering the nature and extent of the prejudice to the plaintiff class

arising from the violation. Blanchard, 175 F.R.D. at 304. Here, Defense counsel did not knowingly

make a false statement to the Court, and the timing of the emails supports her representation that

she did not see Troy’s email.

       Rick and Cheryl Butler repeatedly stated to class members that they could not discuss the

litigation. (Dkt. 143, Ex. 3, p. 16) (with Cheryl stating, “I can’t really respond to this…”); (Dkt.

143, Ex. 3, p. 20) (with Cheryl stating, “We are limited to what we can say to the class members



                                                 20
Case: 1:18-cv-01465 Document #: 160-1 Filed: 06/26/19 Page 25 of 32 PageID #:4230



so I can’t go into any more detail.”); (Dkt. 143, Ex. 3, p. 60) (where, in response to a class member

asking whether he should opt out, Rick states, “I cannot comment other than to say if you opt out

you are not involved in the suit and if you stay in you become a member of the class.”); (Dkt. 143,

Ex. 3, p. 65) (with Cheryl stating, “Sorry I can’t say more we just can’t at this time legally.”)

Nevertheless, Plaintiff makes the argument that defense counsel did “nothing to stop”

communications between Defendants and the class, and raises the possibility that she even may

have “out-right advise[d] her clients it was permissible.” (Dkt. 143, p. 15)

       These allegations are fallacious and exhibit Plaintiff’s attempt to foist a fraud upon the

Court. There is no evidence in any of the documents presented by the Plaintiff to support Plaintiff’s

allegations against defense counsel. Rather, the Defendants stated over and over that they could

not discuss the litigation, showing that they were instructed by counsel not to speak with class

members. Plaintiff’s request for sanctions against defense counsel should be denied.

           2.    Defense Counsel’s Communication with a Class Member During the Opt
                 Out Period Was Justified and Made for a Proper Purpose

       Plaintiff’s contention that defense counsel “communicated directly with members of the

certified class with the purpose of encouraging the filing of opt outs” is false. (Dkt. 143, p. 14) In

reality, defense counsel responded to one former class member who initiated a communication

with the Defendants. The class member contacted Defendants for the specific purpose of informing

defense counsel about certain emails from class members who she claimed were “asking to be

removed from this list” after they had received a group email from another parent informing them

of the lawsuit. (Dkt. 143, Ex. 3, p. 70) The substance of defense counsel’s response was, “Would

you please forward those to me?” Id. Defense counsel requested copies of the emails because the

class member vaguely referred to individuals requesting to be removed from a “list.” Id. Counsel

was unsure whether the class member’s email referenced individuals who were asking to be

                                                 21
Case: 1:18-cv-01465 Document #: 160-1 Filed: 06/26/19 Page 26 of 32 PageID #:4231



removed from the email “list” or individuals who were mistakenly responding to the email asking

to be removed from the class “list.” Group Exhibit A, p. 5-6, ¶ ¶ 4-5 . There was no communication

coercing – or even encouraging – opt outs.

       Plaintiff has consistently made serious allegations against both Defendants and their

counsel without knowledge of the basic facts underlying her allegations, and the Court should

impose sanctions to deter the conduct of both Plaintiff and her attorneys.

       E.      Plaintiff’s Motion for Sanctions Was Brought for an Improper Purpose and
               Should be Denied

       The motion for sanctions is part of a larger campaign to destroy the Butlers in any way

possible. Mullen has alleged that she and the class were deceived. Yet, this case was never about

protecting class members. Just one day after filing her lawsuit claiming that Sports Performance

parents have been kept in the dark about the allegations against Rick Butler, Mullen liked a post

stating that the allegations have been “extremely well known around [Chicago] for at minimum

the last 10 years.” Exhibit C, p. 4. Clearly, Mullen knew of the allegations against Butler, as did

the class, but determined to financially and psychologically attack the Butlers. The attempted

manipulation of the Court through the motion for sanctions is an extension of this effort.

       Class members who have firsthand experience in the program should be entitled to make

their own decisions about the organization with which they do business. Mullen’s request for

corrective notice is an attempt to inconvenience those who have chosen to continue business with

the Defendants, who have opted out of the litigation, and who have made it clear that they do not

want to be involved in Mullen’s lawsuit.

       Again showing her true motives, Plaintiff liked a post discussing the allegations against

Rick Butler stating that “People in chicago [sic] might be used to this – and it’s nothing new – but

now anyone choosing this club has attention on them and their decisions. I think that will deter

                                                22
Case: 1:18-cv-01465 Document #: 160-1 Filed: 06/26/19 Page 27 of 32 PageID #:4232



some.” Exhibit C, p. 3. Plaintiff’s support of these posts makes it clear that her motive is not to

protect the interests of the class, but to make sure that it hurts Defendants and the class members

that remain associated with the program. Id.

          Mullen’s social media activity makes it clear that she seeks to “bankrupt Butler” with this

litigation and hopes that he “bleed[s] to death financially.” Exhibit C, p. 2-3. Mullen similarly liked

a post stating that “[t]his [lawsuit] could drag on for years. It will be a ‘death by a thousand cuts’

on the club…Most importantly, Butler goes down slowly and painfully…just what he deserves,”

and another stating “I can only hope this is causing them as much pain as I think it is.” Id. Plaintiff’s

false narrative in her Motion for Sanctions is presented to this Court for an improper purpose, and

this Court should deny Mullen’s requested relief and award attorneys’ fees to Defendants for the

cost of responding to Plaintiff’s improper Motion.

III.      MULLEN SHOULD BE SANCTIONED FOR PUBLICLY DISPARAGING AND
          ENCOURAGING THE HARASSMENT OF DEFENDANTS

          Throughout the course of this litigation, Plaintiff has attempted to cast the Defendants and

their counsel in a false light with this Court. However, while Plaintiff was claiming that Defendants

were improperly posting on Volley Talk and social media, Laura Mullen was actively engaged in

a public social media smear campaign to harass, demean, and destroy the Defendants’ business

and reputation.

          Mullen authored the following posts about the Defendants shortly before the filing of this

action and continuing for the following eight months:

        i.   On March 24, 2018, Mullen referred to Rick Butler as “the narcissistic authoritarian.”
             Exhibit C, p. 11.

       ii.   On March 7, 2018, referring to Rick and Cheryl Butler, Mullen posted, “Their ego is
             much stronger than their logic.” Exhibit C, p. 4.




                                                   23
Case: 1:18-cv-01465 Document #: 160-1 Filed: 06/26/19 Page 28 of 32 PageID #:4233



    iii.      On February 13, 2018, Mullen posted a blatantly false and targeted accusation against
              the Butler family, sarcastically stating, “Oh and they were such wonderful parents that
              [the Butlers’ adopted child] now wants nothing to do with them...” Exhibit C, p. 6.

     iv.      On February 10, 2018, Mullen encouraged users to “bitc$ slap” and use “whatever
              means necessary” to convince parents to leave the Sports Performance program.
              Exhibit C, p. 7.

     v.       At various points in 2018, Mullen referred to Rick Butler as “Rick is a supreme
              narcissist who…is unable to literally f$&k young women anymore,” referred to the
              Sports Performance Facebook page as “the perv web,” and referred to Cheryl as “that
              bat s$&t crazy Cheryl” and that she is not a “sane woman.” Exhibit C, p. 9-10.

           Shortly after the lawsuit was filed, while Plaintiff brought several motions based on

Defendants’ allegedly improper communications, Mullen was “liking” dozens of posts in a thread

titled “Class Action Lawsuit Filed Against Butlers, GLC” where users ridiculed and demeaned the

Defendants. For example, Mullen liked a post referring to Rick as “a deeply garbage person,” “a

monster,” “a sick mind,” and a “depraved human.” Exhibit C, p. 11. Mullen also liked posts which

attacked any person with involvement in the program who dared to defend Sports Performance or

the Butlers based on their personal, firsthand experiences with the Defendants, such as when a

Sports Performance coach supported Rick on Volley Talk, Mullen liked a post stating that there

was a “[s]pecial” place in “Hell” for Rick and the coach. Exhibit C, p. 6.

           Laura Mullen has also encouraged the stalking and harassment of the Defendants at their

place of business, saying:

           a. On May 26, 2018, Mullen posted, “And another pic of RB coaching from the stair stoop
              of court 1 at the Great Lakes Center to add to my collection...” Exhibit C, p. 9.

           b. On March 17, 2018, Mullen posted, “Butler was also watching his team from the stoop
              of the stairs.” Exhibit C, p. 9.

           c. On March 7, 2018, Mullen liked a post stating that the Great Lakes Center was
              vandalized with “Rick Butler is a RAPIST.” Exhibit C, p. 5.

           d. On February 27, 2018, Mullen liked a post saying “Soon the cameras will be outside
              his house and club if this gains enough steam.” Exhibit C, p. 12.

                                                  24
Case: 1:18-cv-01465 Document #: 160-1 Filed: 06/26/19 Page 29 of 32 PageID #:4234




       e. On February 13, 2018, Mullen posted, “Looks like Elite has a new coach for the
          tournament this weekend as listed on AES: Cheryl as head and Troy as assistant. I still
          plan to video if he is on the bench.” Exhibit C, p. 9.

       f. On February 11, 2018, Mullen posted, “I will personally go over and film [Rick],
          providing he is on the bench.” Exhibit C, p. 9.

       g. On February 10, 2018, Mullen asked other users to “please post [about the allegations]
          on social media, inform your coaches, club directors, high school coaches, and parents.
          We need to keep the topic alive and he really needs to feel the hit financially, not just
          symbolically.” Exhibit C, p. 7.

       h. On May 30, 2018, Mullen posted that “The AAU tournament is held at the ESPN Wide
          World of Sports facility at Disney World and the nearby Orange County Convention
          Center, which could not confirm Butler’s ban.” Laura Mullen had also encouraged
          users to harass Rick at a tournament in the Great Lakes Center, saying, “Next Power
          League some people should be up in the balcony of court one wearing Mickey Mouse
          ears...I'll buy!” Exhibit C, p. 8.

       i. Mullen posted, “I think that billboards are a good idea, especially near the Great Lakes
          Center and the AAU office… As for what should be on the billboards, maybe an image
          of the Sun Times story and another image of the hardware earned at AAU Nationals
          with the hashtag, #shameonyouaau” Exhibit C, p. 10.

       j. Mullen sent Rick Butler’s email address to a Volley Talk user who was encouraging
          users to harass the Defendants. Exhibit C, p. 7.

       On June 2, 2018, Mullen also publicly mocked the Defendants, their attorney, and their

arguments set forth in this litigation, quoting a statement made by Defendants to the press

regarding their Motion to Dismiss and stating, “the ‘continuously evolving allegations’ are NOT

‘evolving’ in his favor. These deflection tactics aren’t going to work anymore...green attorney.”

Exhibit C, p. 8. Just two days later, Mullen again mocked Defendants’ Motion to Dismiss in

response to a user claiming that defense counsel should “shut up and go away.” Id. While Plaintiff

brought repeated false accusations before this Court, misconstruing facts or altogether fabricating

information to support her claims, she was engaged in an online campaign to demean and harass

the Defendants which has had very real effects.



                                                  25
Case: 1:18-cv-01465 Document #: 160-1 Filed: 06/26/19 Page 30 of 32 PageID #:4235



       Since the filing of this lawsuit, Defendants and their attorney have received threatening

emails and social media communications. For example, one twitter user wrote, “Danielle

D’Ambrose represents this guy & should be run out of the country with Rick Butler,” while a

Facebook user messaged Rick that he wished “someone would have taken [Rick] out in the alley

and molested [him].” Group Exhibit E. In addition, Defendants have had their facility vandalized,

they have been stalked and photographed in public (of which Mullen herself is guilty), and they

have received death threats on their voicemails. Exhibit C, p. 5.

       The posts included in this motion are just a fraction of the total posts disparaging the

Defendants which Mullen “liked” and authored. Mullen’s posts and likes are sending a deliberately

sinister – if not criminal – message to an audience which includes class members.

       Mullen certainly does not have clean hands to bring her Motion for Sanctions against the

Defendants. Rather, Mullen’s actions have caused Defendants and their counsel to suffer from

harassment and threats while she has intentionally misrepresented to this Court that Defendants

were guilty of misconduct.

                                         CONCLUSION

       For all of the foregoing reasons, Defendants respectfully request that this Court enter an

Order (1) granting Defendants’ Cross-Motion for Sanctions; (2) denying Plaintiff’s Motion for

Sanctions; (3) instructing Class Counsel to attend 8 hours continuing legal education course on the

ethics of litigation; (4) monetary sanctions in the form of a fine payable to the Court (in an amount

to be determined by the Court); and (5) awarding defense counsel reasonable costs and attorneys’

fees in the amount of $47,950.00, which were accrued in the course of defending against Plaintiff’s

false accusations of misconduct and investigating the unacceptable behavior of Laura Mullen; and

(6) for any further relief this Court deems just and proper.



                                                 26
Case: 1:18-cv-01465 Document #: 160-1 Filed: 06/26/19 Page 31 of 32 PageID #:4236



Date: June 26, 2019

                                                Respectfully Submitted,
                                                GLV, INC., RICK BUTLER, and
                                                CHERYL BUTLER

                                             By: /s/ Danielle D’Ambrose
                                                 One of Their Attorneys




Danielle D’Ambrose
D’AMBROSE P.C.
500 North Michigan Avenue, Suite 600
Chicago, IL 60611
P: (312) 396-4121 | F: (312) 574-0924
Danielle@DambrosePC.com
ARDC No. 6323782

Attorney for Defendants




                                        27
Case: 1:18-cv-01465 Document #: 160-1 Filed: 06/26/19 Page 32 of 32 PageID #:4237



                               CERTIFICATE OF DELIVERY

The undersigned, an attorney, certifies that pursuant to Section X (E) of the General Order on
Electronic Case Filing for the Northern District of Illinois, service of the above and foregoing
document on all attorneys of record was accomplished through the Court’s Electronic Notice for
Registrants on June 26 2019.



                                                            /s/ Danielle D’Ambrose




                                              28
